03/01/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0075



                              No. DA 19-0075

IN THE MATTER OF:

J.S.,

        Respondent and Appellant.


                                  GRANT


        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 7, 2021, to prepare,

file, and serve the Appellant’s reply brief.

        No further extensions will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      March 1 2021